599 S.E.2d 365 (2004)
358 N.C. 538
STATE of North Carolina
v.
Corey Tyrone SNEED.
No. 601PA03.
Supreme Court of North Carolina.
July 1, 2004.
Roy Cooper, Attorney General, by William P. Hart, Special Deputy Attorney General, and Lisa Granberry Corbett, Assistant Attorney General, for the State.
Daniel Shatz, Wilmington, for defendant-appellee.
Marshall Hurley, P.L.L.C., by Marshall Hurley, for Families Against Mandatory Minimums; and Charles E. Daye and Paul M. Green, Durham, for the North Carolina Academy of Trial Lawyers, amici curiae.
PER CURIAM.
Pursuant to this Court's opinion in State v. Jones, 358 N.C. 473, 598 S.E.2d 125 (June 25, 2004) (No. 591PA03), we reverse the decision of the Court of Appeals. However, as to the additional assignments of error raised by defendant but not addressed by the Court of Appeals, this case is hereby remanded to the Court of Appeals for its consideration of these issues.
REVERSED AND REMANDED.